20-11723         Doc 4      Filed 07/28/20        Entered 07/28/20 22:04:09              Main Document            Pg
                                                     1 of 14



ALSTON & BIRD LLP
Gerard S. Catalanello
James J. Vincequerra
William Hao
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
Email: Gerard.Catalanello@alston.com
       James.Vincequerra@alston.com
       William.Hao@alston.com

Proposed Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                         )    CHAPTER 11
                                                               )
K.G. IM, LLC, et al.,1                                         )
                                                               )    CASE NO. 20-11723
                       Debtors.                                )
                                                               )    (Joint Administration Requested)
                                                               )

             DECLARATION OF GERALD KATZOFF PURSUANT TO LOCAL
           BANKRUPTCY RULE 1007-2 AND 9077-1 IN SUPPORT OF A HEARING
           ON SHORTENED NOTICE ON THE DEBTOR’S FIRST DAY MOTIONS

          Gerald Katzoff, under penalties of perjury, hereby declares and states as follows:

          1.       I am the Chairman and Manager of each of the above captioned debtors (the

“Debtors” or the “Company”) and I submit this Declaration pursuant to Rule 1007-2 of the

Local Rules for the United States Bankruptcy Court for the Southern District of New York and




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), include: K.G. IM, LLC (8556);Il Mulino USA, LLC (1682); IM LLC – III (2613); IMNYLV,
    LLC (9805); IM NY, Florida, LLC (9385); IM NY, Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM
    Products, LLC (0303); IM Long Island Restaurant Group, LLC (1623); IM Long Island, LLC (1488); IM
    Franchise, LLC (0565); IM 60th Street Holdings, LLC (8040); IM Broadway, LLC (4335); and IMNY Hamptons,
    LLC (0423). For the purpose of these chapter 11cases, the service address for the Debtors is: 1761 Yardley
    Langhorne Rd Yardley PA 19067.


LEGAL02/39932129v7
20-11723       Doc 4   Filed 07/28/20    Entered 07/28/20 22:04:09       Main Document         Pg
                                            2 of 14



pursuant to Local Rule 9077-1 in support of the Debtors’ motions and applications filed

substantially simultaneous with this Declaration (the “First Day Motions”).

          2.    I have been Chairman, Manager and a co-owner of the Debtors since 2002. I

have over 30 years of experience acquiring, developing and expanding world class luxury

brands.

          3.    Il Mulino is one of the country’s premier Italian luxury dining restaurant brands.

The Il Mulino family of restaurants comprises four distinct concepts—Il Mulino New York,

Trattoria Il Mulino, Il Mulino Prime, and Bistecca by Il Mulino—and sixteen locations across the

United States and Puerto Rico.

          4.    These chapter 11 cases, however, have only been commenced for following seven

locations: (i) the Il Mulino New York location in Las Vegas, Nevada, operated by Debtor

IMNYLV, LLC, (ii) the Il Mulino New York location in Miami Beach, Florida, operated by

Debtor IM NY, Florida, LLC, (iii) the Il Mulino New York location in Puerto Rico, operated by

Debtor IM NY, Puerto Rico, LLC, (iv) the Il Mulino New York and Trattoria Il Mulino locations

located in Atlantic City, New Jersey, operated by Debtor IMNY AC, LLC, (v) the Il Mulino New

York location in Roslyn, New York, operated by Debtor IM Long Island Restaurant Group,

LLC, and (vi) the Il Mulino New York location in East Hampton, New York, operated by Debtor

IMNY Hamptons, LLC (collectively the “Restaurant Operator Debtors”).

          5.    To be clear, none of the remaining restaurants in the Il Mulino family, including

the original flagship Il Mulino location in New York’s Greenwich Village (the “Original

Restaurant”), the Il Mulino location at 60th Street in Uptown New York, the Il Mulino location

in Tribeca, New York or the Il Mulino Prime locations in Soho and Gramercy, New York have

commenced bankruptcy proceedings and are not a part of these chapter 11 cases. Specifically,



                                                2
LEGAL02/39932129v7
20-11723        Doc 4    Filed 07/28/20   Entered 07/28/20 22:04:09     Main Document        Pg
                                             3 of 14



the following is a list of all of the restaurants that are not part of these chapter 11 cases

(collectively, the “Non-Debtor Il Mulino Restaurants”):

             Non-Debtor Il Mulino Restaurants       Location
             Il Mulino New York                     Greenwich Village
                                                    86 West Third Street
                                                    New York, New York
                                                    Uptown
                                                    37 East 60th Street
                                                    New York, New York
                                                    Tribeca
                                                    361 Greenwich Street
                                                    New York, New York
                                                    Boca Raton
                                                    451 E. Palmetto Park Rd.
                                                    Boca Raton, Florida
             Il Mulino Prime                        Gramercy
                                                    43 East 20th Street
                                                    New York, New York
                                                    Soho
                                                    331 West Broadway
                                                    New York, New York
             Trattoria Il Mulino                    Orlando
                                                    1200 Epcot Resorts Blvd
                                                    Lake Buena Vista, Florida
                                                    Nashville
                                                    144 Fifth Avenue South
                                                    Nashville, Tennessee
             Bistecca by Il Mulino                  Mount Airy Casino Resort
                                                    312 Woodland Road
                                                    Mount Pocono, Pennsylvania

        6.        The Non-Debtor Il Mulino Restaurants are not parties to the Term Loan Credit

Agreement (defined below), nor are any of their assets subject to any lien or security interest

held by BSP (defined below).

        7.        Debtor Il Mulino USA, LLC has an equity interest in each of the Non-Debtor Il

Mulino Restaurants, with the exception of the Original Restaurant that is owned by parties other

than the Debtors.




                                                3
LEGAL02/39932129v7
20-11723      Doc 4    Filed 07/28/20    Entered 07/28/20 22:04:09        Main Document         Pg
                                            4 of 14



        8.      In addition to the Restaurant Operator Debtors, several affiliated debtors are also

included in these chapter 11 filings, including Debtor K.G. IM, LLC, which is the sole manager

of each of the other Debtor entities.

                                        BACKGROUND

        I.      The Debtors’ Businesses

        9.      The Original Restaurant, which is not the subject of these bankruptcy

proceedings, was established in 1981 in Greenwich Village.          Il Mulino New York serves

authentic Abruzzo regional cuisine and has been an iconic luxury Italian restaurant brand for

decades. In 2004, Il Mulino New York began expanding its locations. By 2007, Il Mulino New

York had expanded to 5 locations. Also, in 2007, the first Trattoria Il Mulino location opened in

Orlando, Florida. The Trattoria Il Mulino concept leverages the fine dining tradition of Il

Mulino New York and marries it with a modern, industrial and more relaxed atmosphere.

Trattoria Il Mulino brings many of the Abruzzi-inspired classic recipes of Il Mulino New York to

a wider audience in a more casual setting. There are currently three (3) Trattoria Il Mulino

locations across the United States.

        10.     In 2014, the Il Mulino brand was further expanded with the opening of the first Il

Mulino Prime location in New York City. Il Mulino Prime embraces the signature style and

tradition of Il Mulino New York in a modern steakhouse. Il Mulino Prime serves homemade

pastas and modern Italian classics with an emphasis on Prime cuts and freshly caught seafood

from the grill. There are currently two (2) Il Mulino Prime locations, both located in New York

City.

        11.     The Debtors do not own any intellectual property, but rather license the “Il

Mulino” brand from IM LLC-1 (“IM-1”). IM-1 is not a debtor before this Court, it is not a party



                                                 4
LEGAL02/39932129v7
20-11723      Doc 4    Filed 07/28/20     Entered 07/28/20 22:04:09      Main Document        Pg
                                             5 of 14



to the Term Loan Credit Agreement (defined below), nor are any of its assets subject to any lien

or security interest held by BSP (defined below). The Debtors do not have any equity interest in

IM-1.

        II.     The Debtors’ Capital Structure

        A. The Term Loan Credit Facility

        12.     Debtor Il Mulino USA, LLC, (the “Il Mulino USA”) is the borrower under that

certain Credit Agreement dated as of June 15, 2015 (as amended, the “Term Loan Credit

Agreement”), with certain lenders (collectively, the “Prepetition Term Lenders”) and BSP

Agency, LLC, as agent (“BSP,” and together with the Prepetition Term Lenders, the

“Prepetition Term Loan Parties”).         Each of the Debtors listed on Exhibit A hereto are

guarantors with respect to the Credit Agreement (the “Guarantor Debtors”). The obligations of

Il Mulino USA and the Guarantor Debtors with respect to the Term Loan Credit Agreement are

secured by substantially all of their respective assets. It is my understanding that BSP was a

division of Providence Equity and is now owned by Franklin Templeton.

        13.     The principal amount borrowed under the Term Loan Credit Agreement was up to

$30,000,000, but the initial proceeds were only $21,000,000. The balance of the proceeds

($9,000,000) were intended to be drawn by Il Mulino USA as and when needed to open new

restaurants and otherwise grow the Il Mulino brand. Indeed, it was clear to BSP that, absent such

continued growth, Il Mulino USA would not have sufficient revenues to service the debt to BSP

or satisfy the debt at maturity in June 2020.

        14.     Unfortunately, as will be further discussed during the course of these cases, BSP

did not allow Il Mulino access to the additional undrawn amounts the company needed to grow

and, instead, dribbled out additional amounts totaling $5,000,000 in a manner that was not in



                                                5
LEGAL02/39932129v7
20-11723      Doc 4   Filed 07/28/20    Entered 07/28/20 22:04:09        Main Document           Pg
                                           6 of 14



accordance with the intent of the loan agreement or the business plans advanced by management.

Most importantly, BSP’s failure to fund the balance of the proceeds of the Term Loan Credit

Agreement as needed was a constant pressure point for the restaurants and created ongoing

liquidity constraints that caused serious operational problems during the course of the past five

(5) years.

        15.     On or about September 26, 2019, the Debtors, at the insistence of BSP, engaged

Mackinac Partners LLC (“Mackinac”) provide advisory services and as Chief Financial Officer.

As of the Petition Date, Mr. Craig Boucher of Mackinac has been serving as the Chief Financial

Officer of the Debtors and has been in that role since August 2019.

        16.      The amount alleged by BSP to be outstanding under the Term Loan Credit

Agreement as of the Petition Date, including interest and costs, is approximately $35,000,000.

        B. The IMNY AC Facility

        17.     Debtor IMNY AC, LLC is the borrower under that certain Loan and Security

Agreement dated as of April 23, 2018 (as amended, the “IMNY AC Loan Agreement”), with

certain lenders (the “IMNY AC Lenders”) and BSP, as agent (together with the IMNY AC

Lender, the “IMNY AC Loan Parties”).

        18.     The amount alleged by BSP to be outstanding under the IMNY AC Loan

Agreement as of the Petition Date, including interest and costs, is approximately $650,000.

        C. IMNY Hamptons Facility

        19.     Debtor IMNY Hamptons, LLC is the borrower under that certain Loan and

Security Agreement dated as of April 27, 2018 (as amended, the “IMNY Hamptons Loan

Agreement,” together with the Term Loan Credit Facility and IMNY AC Loan Agreement, the

“Pre-Petition Loan Facilities”), with certain lenders (the “IMNY Hamptons Lenders”) and



                                                6
LEGAL02/39932129v7
20-11723       Doc 4   Filed 07/28/20   Entered 07/28/20 22:04:09        Main Document        Pg
                                           7 of 14



BSP, as agent (together with the IMNY Hamptons Lenders, the “IMNY Hamptons Loan

Parties”).

        20.     The amount alleged by BSP to be outstanding under the IMNY Hamptons Loan

Agreement as of the Petition Date, including interest and costs, is approximately $650,000.

        III.    Events Leading Up To Chapter 11

        A. Impact of Covid-19

        21.     Beginning with the stay at home order issued for the State of New York in mid-

March in response to the Covid-19 pandemic, Il Mulino locations across the country were forced

to close and cease operations.

        22.     On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), which included the Paycheck Protection Program (“PPP”).

        23.     BSP strongly encouraged me to apply for funds under the PPP given the lack of

revenues at the restaurants, the uncertainly surrounding the re-opening of any of the locations

and its unwillingness to continue to fund any amounts under the Term Loan Credit Agreement.

BSP was also fully aware of the restrictions placed upon private equity and hedge funds under

the PPP and, therefore, needed me to participate in the application process. As part of the

process, the Debtors needed to certify the economic necessity of the PPP loans to their

businesses.

        24.     In addition, the Debtors have also explored insurance recoveries in connection

with the Covid-19 pandemic. Specifically, the Debtors filed claims on their business interruption

insurance policies and have retained counsel to pursue recoveries on those claims. BSP was

aware of and encouraged the Debtors’ pursuit of such claims.




                                                7
LEGAL02/39932129v7
20-11723      Doc 4   Filed 07/28/20     Entered 07/28/20 22:04:09          Main Document      Pg
                                            8 of 14



        25.     I reached out to personal bank contacts on behalf of the restaurants and the

Debtors applied for and, by May 7, 2020, received approximately $2,300,000 in PPP funds (the

“PPP Funds”). The PPP Funds are not subject to any liens or security interests.

        26.     The Debtors intend to utilize the PPP Funds to help finance operations during

these chapter 11 cases. Because six of the seven locations that are the subject of these cases are

currently closed, and Long Island and Miami are operating in a limited capacity, the PPP Funds

help provide the Debtors with a sufficient liquidity runway at this time.

        B. Decision to Commence Chapter 11 Cases

        27.     By securing PPP Funds, I strongly believed that the Debtors were well on their

way to stabilize operations, protect the “Il Mulino” brand and otherwise manage through the

Covid-19 crises. Importantly, I was confident that the funding providing by the government

would also allow the Debtors to continue their efforts to identify a path forward with regard to

satisfying the amounts due to BSP under the Term Loan Credit Agreement, which efforts began

in late 2019 and were continuing up until the lockdown. Unfortunately, after the Debtors

secured the PPP Funds, it became painfully clear that BSP had other plans for the restaurants.

Prior to that time, I had multiple discussions with representatives from BSP regarding the

businesses and there were no indications that BSP had any intention of seeking to attempt to

exercise any control of the Debtors.

        28.     In this regard, almost immediately after Il Mulino succeeded in securing PPP

Funds, BSP began to take actions and implement plans that were aimed at, among other things (i)

exercising control over the Company, (ii) using the PPP Funds to “fund” operations after

exercising control, and (iii) putting in place a path for BSP to wipe out all stakeholders in a

“debt” to “equity” conversion play without allowing the Debtors the chance to stabilize



                                                 8
LEGAL02/39932129v7
20-11723      Doc 4    Filed 07/28/20    Entered 07/28/20 22:04:09       Main Document         Pg
                                            9 of 14



operations and run a fair and transparent process toward finding an exit out of the Covid-19

lockdown and the consequential financial impact that crippled the companies. Simply put, it was

clear that BSP viewed the Covid-19 impact as a chance to unfairly leverage the Debtors and

seize control of the restaurants in a manner that is not consistent with the rights afforded the

parties under the Term Loan Credit Agreement or applicable law.

        29.     For example, on June 2, 2020—before the June 15, 2020 scheduled maturity of

the Term Loan Credit Agreement—BSP delivered notices to certain of the Debtors alleging

certain events of default with respect to the Term Loan Credit Agreement and asserting that it

had some type of “voting control” over certain of the Debtors. In response, the Debtors advised

BSP that they disputed that events of default existed and, equally important, pointed out that the

applicable loan documents did not provide BSP with any meaningful voting control to remove

managers or otherwise take control over the operations of the restaurants. While it is possible

that BSP was not aware of this fact at that time, over a period of weeks the Debtors made it

crystal clear to BSP that it did not have any voting rights with regard to Debtor K.G. IM, LLC,

which is the sole manager vested with complete operational control of each of the other Debtor

entities. Unfortunately, BSP would not be deterred and continued to insist that it had rights that

simply do not exist under the Term Loan Credit Agreement or otherwise.

        30.     While the Debtors attempted to negotiate a resolution with BSP before filing these

cases, those negotiations were ultimately unsuccessful. The Il Mulino restaurants that are the

subject of these chapter 11 cases are part of an iconic brand with significant growth potential.

BSP, however, has attempted to exploit the unavoidable consequences of the Covid-19 pandemic

and its impact on restaurants like Il Mulino in an effort to take control of the Debtors and their




                                                9
LEGAL02/39932129v7
20-11723       Doc 4   Filed 07/28/20       Entered 07/28/20 22:04:09        Main Document      Pg
                                              10 of 14



assets at a point in time when the Debtors’ businesses have been stressed to an unprecedented

extent. That, of course, is grossly unfair.

        31.     The Debtors, therefore, have commenced these chapter 11 cases in order to curtail

those efforts and to further explore various restructuring alternatives. Indeed, given the

aggressiveness of BSP and its continuation of taking actions inconsistent the rights afforded to it

under the Term Loan Credit Agreement, the Debtors were forced to file for protection on

shortened notice to protect their assets.

        32.     The Debtors intend to resume operations at currently closed locations as soon as it

is permissible and return to profitability. The Debtors will utilize the chapter 11 process to

restructure its debt, seek out new financing opportunities, explore potential transactions, and

liquidate claims. I believe that these chapter 11 proceedings are necessary and in the best

interest of the Debtors, their estates, and all stakeholders, including the creditor body.

        IV.     First Day Motions

        33.     The Debtors anticipate filing a number of “first day” motions and applications

over the coming days. In that regard, I expect that I will be filing a supplement to this

Declaration in support of those pleadings, including a motion to address certain limited pre-

petition payroll, a motion to permit the Debtors’ to continue to use existing bank accounts and

business forms, and applications to retain Traxi LLC as financial advisors and the law firm Davis

& Gilbert as special corporate counsel to work with me and the Debtors during the pendency of

these cases.

        34.     However, simultaneously with the filing of the Debtors’ chapter 11 petitions, the

Debtors have filed the following motions and applications:

    A. Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Related
       Chapter 11 Cases and (II) Granting Related Relief (the “Joint Admin Motion”)


                                                 10
LEGAL02/39932129v7
20-11723      Doc 4    Filed 07/28/20     Entered 07/28/20 22:04:09        Main Document          Pg
                                            11 of 14



        35.     The Joint Admin Motion seeks the consolidation of the chapter 11 cases for

procedural purposes only.

        36.     This will allow the efficient and cost-effective administration of the chapter 11

cases. The Debtors have been operated as, essentially, a conglomerate with mostly common

ownership, management and capitalization.

        37.     The Joint Admin Motion will help facilitate the effective and efficient

administration of the chapter 11 cases pending hopeful confirmation of a plan of reorganization.

    B. Debtors’ Motion for Entry of an Order (I) Extending Time to File Schedules and
       Statements of Financial Affairs and (II) Granting Related Relief (the “Motion to Extend
       Time to File Schedules and Statements”)

        38.     The Motion to Extend Time to File Schedules and Statements seeks to extend the

deadline by which the Debtors must file its schedule of assets and liabilities, schedule of current

income and expenditures, schedule of executory contracts and unexpired leases, and statement of

financial affairs by 30 days, for a total of 44 days from the Petition Date, without prejudice to the

Debtors’ ability to request additional extensions for cause shown.

        39.     To prepare the Schedules and Statements, the Debtors must gather information

from books, records, and documents relating to a multitude of transactions. Consequently,

collection of the necessary information requires the expenditure of substantial time and effort on

the part of the Debtors’ already over-burdened employees. The efforts of its employees during

the initial stages of this case is critical and need to be focused on attending to the Debtors’

business and maximizing the value of the Debtors’ estates.

        40.     Given the size, geographical spread and complexity of the Debtors’ businesses

and financial affairs and the critical matters that the Debtors’ management and professionals

were required to address prior to the Petition Date, the Debtors were not in a position to complete

the Schedules and Statements as of the Petition Date.

                                                 11
LEGAL02/39932129v7
20-11723      Doc 4   Filed 07/28/20    Entered 07/28/20 22:04:09         Main Document       Pg
                                          12 of 14



        41.     For these reasons, the Debtors will be unable to compile all the information

necessary for the preparation and filing of the Schedules and Statements within fourteen days

after the entry of the order for relief, as required by Bankruptcy Rule 1007(c). The Debtors will

begin working diligently to assemble and collate the necessary information. I anticipate that the

Debtors will need a minimum of thirty (30) additional days beyond those otherwise prescribed

by the Bankruptcy Rules in order to prepare and file its Schedules and Statements in the

appropriate format.

                           [Rest of the page intentionally left blank.]




                                               12
LEGAL02/39932129v7
20-11723      Doc 4   Filed 07/28/20    Entered 07/28/20 22:04:09   Main Document   Pg
                                          14 of 14




                                          EXHIBIT A

                                       Guarantor Debtors

K.G. IM, LLC

IM LLC – III

IMNYLV, LLC

IM NY, Florida, LLC

IM NY, Puerto Rico, LLC

IMNY AC, LLC

IM Products, LLC

IM Long Island Restaurant Group, LLC

IM Long Island, LLC

IM Franchise, LLC

IM 60th Street Holdings, LLC

IM Broadway, LLC




LEGAL02/39932129v7
